UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2249



HENRY T. SANDERS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA, et al.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-01528-DKC)


Submitted: February 15, 2007               Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, John Walter Sippel, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry T. Sanders appeals the district court’s order

assuming federal jurisdiction over his Freedom of Information Act

complaint, vacating a state court default judgment, and dismissing

the complaint for failure to exhaust administrative remedies.            We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Sanders v. United States, No. 8:06-cv-01528-DKC (D. Md.

Nov. 14, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -